DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-14, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (EP 3454577).  Regarding claims 1, 12 and 18, Choi teaches a passenger suite for an aircraft passenger cabin (see Figure 1), the passenger suite comprising: a seat having a backrest adjustable between an upright position and at least one reclined position (106a, b); multiple first drivers positioned forward of the seat (front speakers 110); multiple left-side second drivers positioned laterally left relative to a center plane of the seat (LS 112 and left side 114); multiple right-side second drivers positioned laterally right relative to the center plane of the seat (RS 112 and right side 114); at least one sensor detecting a position of the backrest (see Figure 4, detect seat position 418); and a controller (402) in communication with the first drivers, the left-side second drivers, the right-side second drivers, and the at least one sensor, the controller operable to adjust an output of at least one of the first and second drivers based on the position of the backrest (see paragraph [0015] and Figures 5-7).

Regarding claims 2, 13 and 19, Choi teaches at least one third driver (LR 112 and RR 112) positioned within or behind the seat (see Figure 1), the at least one third driver in communication with the controller (see Figures 3 and 4).

Regarding claims 4 and 14, Choi teaches wherein the first drivers (110) are laterally spaced relative to each other (see Figure 1) and comprise: a left first driver positioned forward relative to the seat and laterally left relative the center plane of the seat (see LF 110 in Figure 1); and a right first driver positioned forward relative to the seat and laterally right relative the center plane of the seat (see RF 110 in Figure 1); wherein the first drivers are directed to converge respective sound fields toward the center plane of the seat (see paragraphs [0010] and [0011]).  The Choi reference further teaches a center driver (110 CTR speaker) positionable forward relative to the seat and aligned with the center plane of the seat (see Figure 1).

Regarding claim 5, Choi teaches wherein, the left-side second drivers (LS 112 and left 114) are spaced relative to each other at positions in correspondence with at least the upright position and the at least one reclined position of the backrest (see Figures 1, 2A and 2B), and, the right-side second drivers (RS 112 and right 114) are spaced relative to each other at positions in correspondence with at least the upright position and the at least one reclined position of the backrest (see Figures 1, 2A and 2B).

Regarding claim 7, Choi teaches wherein, a particular left second driver (114, left) and a particular right second driver (114, right) are active to deliver audio content according to the position of the backrest (see Figures 2A and 2B).

Regarding claim 8, Choi teaches wherein, the particular left second driver (114, left) and the particular right second driver (114, right) are aligned with each other (laterally, see Figure 1), and wherein the controller (402) activates the particular left second driver and the particular right second driver based on the position of the backrest (see Figures 4-7 and paragraph [0015]).

Regarding claims 9, 16 and 20, Choi teaches a sound sensor (116, 416) in communication with the controller (402; see paragraph [0010]), wherein the controller provides active noise cancellation based at least on sound samples provided by the sound sensor (116, 416), wherein the sound sensor is positioned or directed to sample sound external to or entering the passenger suite or internal to or within the passenger suite (see Figure 1), and wherein the controller provides active noise cancellation via at least one of the first drivers, the left-side second drivers, the right-side second drivers, and the at least one third driver (see paragraph [0015]).

Regarding claim 10, Choi teaches at least one wall section (104a-d) comprising sound absorbing material (the examiner notes that all materials have some degree of sound absorbing capability).

Regarding claims 11 and 17, Choi teaches a vision-based sensor in communication with the controller for determining at least one of backrest position, suite occupancy, and passenger head position, the controller configured to adjust the output of at least one of the first, second and third drivers based on information from the vision-based sensor (see paragraph [0016]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (EP 3454577) in view of Fujitsu (JPH 0215800).  Regarding claim 3, it is described above what is disclosed by Choi; however, the reference does not distinctly disclose wherein the first drivers comprise tweeter drivers, the second drivers comprise midrange drivers, and the at least one third driver comprises a woofer driver.  
Fujitsu, in a similar field of endeavor, teaches a passenger suite with a sound system and sound corrective device based upon the detected seat position.  Fujitsu further teaches speakers that can output different frequency components (see Figures 7, 9 and 10; filters 80 and 81) which correspond to a tweeter, midrange speaker and a woofer.  It would have been obvious to one having ordinary skill in the art to modify the speakers of Choi in this way in order to optimize the sound quality for a user.  

Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner notes that the prior art does not distinctly disclose or fairly suggest a modification to arrive at “wherein the left-side second drivers are spaced along an arc corresponding to a path of travel of the backrest as the backrest pivots from the upright position to the at least one reclined position, and the right-side second drivers are spaced along an arc corresponding to a path of travel of the backrest as the backrest pivots from the upright position to the at least one reclined position.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636